Citation Nr: 1544285	
Decision Date: 10/16/15    Archive Date: 10/21/15	

DOCKET NO.  07-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to August 1972.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a rating decision of May 2010, the RO granted entitlement to service connection for posttraumatic stress disorder.  Moreover, in a subsequent rating decision of September 2011, the RO additionally granted entitlement to service connection for bronchitis and asthma.  Accordingly, those issues, which were formerly on appeal, are no longer before the Board.  

In rating decisions of October 1972 and December 1996, the RO denied entitlement to service connection for a chronic foot disorder, specifically, pes planus.  In a subsequent rating decision of July 2000, the RO denied entitlement to service connection for arthritis.  Finally, in a rating decision of November 2001, the RO once again denied entitlement to service connection for a chronic foot disorder, specifically, pes planus, as well as for arthritis.  All of the aforementioned rating decisions subsequently became final.  

In a decision of October 2013, the Board found that new and material evidence had, in fact, been received sufficient to reopen the Veteran's previously-denied claim for service connection for arthritis and a bilateral foot disorder (to include pes planus).  At that same time, the Board remanded for additional development the issues of entitlement to service connection for arthritis and a bilateral foot disorder (including pes planus) on a de novo basis.  The case is now, once more, before the Board for appellate review.  

The Board notes that, based on evidence contained in the file, it would appear that, in addition to the issues currently before the Board, the Veteran seeks an increased evaluation for service-connected bronchitis and asthma.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, for reasons for which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

At the time of the Board's prior remand on October 2013, it was noted that service treatment records showed that, on a number of occasions in service, the Veteran received treatment for various left and right wrist problems, as well as for back pain.  Moreover, those same service treatment records showed treatment for a number of foot problems, including calluses and a plantar wart.  Further noted at the time of the Board's remand was that, since the time of the Veteran's discharge from service, he had received treatment for various foot problems, as well as for arthritis of a number of joints, including the cervical spine, hip, and left shoulder.  

In light of the aforementioned, it was requested that the Veteran be afforded a VA orthopedic examination, following which an opinion was to have been offered as to whether, to the extent the Veteran suffered from arthritis of one or more joints, that arthritis had its origin during, or was in some way the result of, the Veteran's period of active military service.  Further requested was that, following a podiatric examination, an opinion be offered as to whether any identified foot pathology (including pes planus, callouses, and plantar warts) had their origin during, or were in some way the result of, the Veteran's period of active military service.  Regarding the Veteran's pes planus, an additional opinion was requested as to whether that pathology preexisted the Veteran's period of active military service, and, if so, whether the pathology in question underwent a permanent increase in severity beyond natural progress during the Veteran's period of active military service.  

Based on a review of the file, it would appear that, in March 2014, the Veteran was, in fact, afforded a VA podiatric examination, followed by an addendum opinion in June of that same year.  However, it does not appear that the Veteran was ever afforded the requested VA orthopedic examination.  Moreover, while an opinion was offered that the Veteran's arthritis was less likely than not incurred in or caused by the Veteran's military service, the sole rationale provided for that opinion was that "the evidence of record did not support it."  This is not sufficient for rating purposes.

The Board notes that, following the aforementioned VA podiatric examination, an opinion was offered that the Veteran suffered from pes planus, as well as from hallux valgus and callouses.  However, based on the opinion provided, it is unclear whether the Veteran's callouses are in some way causally related to his pes planus, or, rather, a "separate and distinct" disability.  Significantly, at the time of the aforementioned podiatric examination, the examiner commented that "callouses are not an uncommon finding in persons suffering from flat feet."  Moreover, an opinion has yet to be offered regarding whether the Veteran's hallux valgus is in some way related to his period of active military service.  

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  Accordingly, the case is one again REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2014, the date of the most recent evidence of record, should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the electronic file.  In addition, the Veteran and his representative should be informed of any such problem. 

2.  The Veteran should then be afforded additional VA orthopedic and podiatric examinations in order to more accurately determine the exact nature and etiology of his arthritis of multiple joints and disorder(s) of the bilateral feet.  These examinations should be conducted by examiners who have not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the orthopedic examination, the examiner should offer an opinion as to whether, to the extent the Veteran suffers from arthritis of multiple joints (to include, but not limited to, the cervical spine, hip, and left shoulder), that arthritis at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

Following completion of the podiatric examination, the examining podiatrist should offer an opinion as to whether the Veteran's preexisting pes planus at least as likely as not underwent a permanent increase in severity beyond natural progress during the Veteran's period of active military service.  The examining podiatrist should, additionally, offer an opinion as to whether any clinically identifiable foot pathology other than pes planus (including callouses, plantar warts, and/or hallux valgus) at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, to include an opinion as to whether, to the extent the Veteran suffers from callouses, those callouses are in some way causally related to the Veteran's pes planus.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  The VBMS file must be made available to and reviewed by the examiners prior to completion of their examinations.  In addition, the examines must specify in their reports that the VBMS file, as well as the Veteran's Virtual VA electronic file, has been reviewed.  

3.  The AOJ should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in the VBMS electronic file, as well as in Virtual VA.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for arthritis, as well as his claim for service connection for a bilateral foot disorder (including pes planus).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in September 2014.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



